Title: Abigail Adams to John Adams, 31 December 1798
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Decbr 31 1798
          
          I cannot give you any account of Thomas I have sought for him by capt Jenkins. the Barbara which saild at the same time was a better vessel, well armd. mr smith thought it probable he would prefer her, as she was for Boston. I joind him in the same opinion, and was not a little distresst in the storm on saturday Evening to hear that she had been cast away on saturday morning near Salem, but at the same time I was assured no lives were lost. on sunday mor’g I sent to Town to be satisfied whether he came in the ship, but find that he did not. the vessel run upon the Rocks, but was soon off, with little damage. I know not how to account for his not comeing, in either of these vessels, unless he has taken his passage in some one for Philadelphia supposing it would save him a winters journey by Land, and that he should sooner meet his Parents. mr Smith writes me that there were several good armd vessels for the southward ready to sail at the same time, these were there. I cannot help feeling a daily anxiety upon his account
          
          I am greatly pleasd with the address of the Legislature of Pensilvanna; it received as it deserved a Good answer. the notice taken in it of the inteference of individuals, in what the constitution alone places with the executive Authority, was quite unexpected; I thought it belongd to the National Representitives to have noticed it, and regreeted that they should feel so trameld, as to omit it. their answer is however calld the best, which any House have deliverd since the first establishment of the Constitution. the Jacobins certainly expected a recommendation from the President of a Declaration of War with France, and a closer union with great Britain, at least I judge so from the tennor of Chronical pecices— Logans Election in the Legislature will give the Jacobins a triumph, but I believe Mulingburgh would not have been a better choice— Logan seems more fool than Knave— it is thought the V P. stays away from very bad motives. I am told he is considered here as the Head of the opposition, to Government both in the old dominion and Kentucky. He is certainly acting a part, that he will find hard to justify;
          Dr Tufts informd me last week that Mott Vesey had offerd him that small peice of Land adjoing you, of 4 acres, for the moderate sum of 500 dollors— would you Chuse to Buy it? it will be put up at Auction if you do not take it. I heard Major Millar say, that John Newcomb, had offerd Mrs Vesey 400 for it. How rich our Quincy people are? If it should be sold at Auction, you will please to say whether you would have it bid for, and to what amount.
          The weather is fine to day can you get time to walk, or to Ride?
          I am with the / tenderest affection / ever yours
          
            A Adams—
          
        